UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7867



DAVID M. GORDON,

                                             Plaintiff - Appellant,

          versus


LANCASTER COUNTY SHERIFF’S DEPARTMENT; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS; WANDA
OWENS,    Investigator;   STEVEN    MARSHALL,
Investigator; T. CRAIG BAILEY, Captain; W. K.
WEBSTER, Sergeant; LIEUTENANT PARKER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-04-2401)


Submitted:   April 27, 2005                 Decided:   May 17, 2005


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


David M. Gordon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              South Carolina inmate David Michael Gordon filed this 42

U.S.C. § 1983 (2000) action complaining about the seizure of

property and raising a variety of complaints about the conditions

of his confinement.         On September 14, 2004, a magistrate judge

recommended dismissing the action pursuant to 28 U.S.C. § 1915A

(2000).   Gordon was warned that failure to file specific, written

objections to the report within ten days of service would waive

appellate     review   of   the   portions    of    the    report   to   which    no

objections were filed.        No objections were filed as of October 6,

2004,   and    the   district     court   adopted    the    recommendation       and

dismissed the action.

              On October 8, Gordon’s objections were filed in the

district court.        The objections, which addressed the seizure of

property and the exposure of Gordon’s genitals to a crowd of

people, are not dated.        The envelope in which the objections were

mailed was stamped as received for mailing at the prison postal

center on October 5.        Gordon states that he received a copy of the

report on September 17 and placed the objections in a prison

mailbox for mailing on October 1.

              If Gordon received a copy of the report on September 17

and gave his objections to prison officials for mailing on October

1, the objections would be deemed timely filed under the “prison

mailbox rule.” See 28 U.S.C. § 636(b)(1) (2000) (ten-day period in


                                      - 2 -
which to file objections commences upon service of report and

recommendation);    Houston     v.   Lack,   487   U.S.   266,   276    (1988)

(prisoner’s mail is deemed filed when prisoner delivers it to

prison officials for mailing); Fed. R. Civ. P. 6(a) (intermediate

Saturdays, Sundays and legal holidays are excluded from time

computation when time period is less than eleven days).

          We accordingly vacate the district court’s decision and

remand with instructions that the court make factual determinations

as to when Gordon was served with a copy of the report and

recommendation     and   when   he    delivered    his    specific     written

objections to prison officials for mailing.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

          The motions to compel all parties to undergo polygraph

testing and “to order a stay of sentencing or another form of

segregation from the life threatening conduct of the Department of

Corrections” are denied.

                                                     VACATED AND REMANDED




                                     - 3 -